          Case 2:18-cr-00256-JCM-VCF Document 151
                                              150 Filed 06/11/20
                                                        06/08/20 Page 1 of 3
                                                                           2




 1
     ATTORNEYS FOR FREEDOM LAW FIRM
 2   3185 South Price Road
     Chandler, Arizona 85248
 3   Telephone: (480) 755-7110
 4   Fax: (480) 857-0150
     Marc J. Victor – SBN 016064
 5   Marc@AttorneysForFreedom.com
 6   LISA A. RASMUSSEN, ESQ.
 7   Nevada Bar No. 7491
     Law Office of Lisa Rasmussen, PC
 8   601 South Tenth Street, Suite 100
     Las Vegas, Nevada 89101
 9
     (702) 471-1436 (T) (702) 489-6619 (F)
10   Lisa@LRasmussenLaw.com

11   Attorneys for Defendant Douglas Haig
12
13
                                 UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15                                                 )
     United States of America,
                                                   )    CASE NO: 2:18-cr-00256-JCM-VCF
16                                                 )
                         Plaintiff,                )    STIPULATION TO CONTINUE
17                                                 )    SENTENCING
             v.                                    )
18                                                 )
                                                   )
19   Douglas Haig,                                 )
                                                   )
20                                                 )
                         Defendant.
                                                   )
21
22         The United States, by and through undersigned counsel, and Defendant, Douglas Haig,

23   by and through undersigned counsel, jointly request the Court continue the sentencing in this
24
     case until June 30, 2020 at 10:00 a.m. The parties require more time that allotted to make
25
     their sentencing presentations. Mr. Haig anticipates at least one hour, while the Government
26
          Case 2:18-cr-00256-JCM-VCF Document 151
                                              150 Filed 06/11/20
                                                        06/08/20 Page 2 of 3
                                                                           2




     anticipates needing about 30 minutes.
 1
 2                 RESPECTFULLY SUBMITTED June 8, 2020.

 3
     UNITED STATES ATTORNEY                     ATTORNEYS FOR FREEDOM LAW FIRM
 4
 5
 6   /s/ Tony Lopez
 7   By:                                By:     /s/ Marc J. Victor
     Tony Lopez                                 Marc J. Victor
 8   Assistant U.S. Attorney                    Attorney for Defendant
 9
10                                   CERTIFICATE OF SERVICE

11          I hereby certify that on June 8, 2020, I filed the Original with the Clerk of the Court
     using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
12
     following CM/CEF registrants:
13
     Tony Lopez, Esq.
14   Tonny.Lopez@usdoj.gov
15
16
     /s/ Carmen Garcia
17
18
19
20
21
22
23
24
25



                                                   2
           Case
            Case2:18-cr-00256-JCM-VCF
                 2:18-cr-00256-JCM-VCF Document
                                        Document150-1
                                                 151 Filed
                                                      Filed06/11/20
                                                            06/08/20 Page
                                                                      Page31ofof31




 1

 2

 3

 4

 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
     United States of America,                        ) Case No. 2:18-cr-256
 8                                                    )
                            Plaintiff,                )
 9                                                    ) ORDER
     vs.                                              )
10                                                    )
     Douglas Haig,                                    )
11                                                    )
                            Defendant.                )
12                                                    )
13
            Upon Stipulation of the Parties, and good cause appearing,
14
            IT IS ORDERED that the sentencing scheduled for June 12, 2020 is continued until June 30,
15
     2020 at 10:00 a.m.
16
            DATED: June
                   June 11, 2020.
                              . 2020.
17

18

19

20

21                                                      Honorable Judge James C. Mahan
                                                        United States District Court
22

23

24

25

26
